Relator desires a reduction of bond from $750.00 as the same had been theretofore fixed by the court under a prior writ of habeas corpus.
The record merely shows that prospective bondsmen, approached upon the part of relator, thought the bond fixed by the court was too high, but agreed to go on a $500.00 bond.
The record does not show any facts from which the character *Page 380 
of the offense can be gathered, save that relator is charged with an attempt to rape a married woman. It is also shown that the relator has already had the benefit of one writ of habeas corpus, at which hearing bail herein was reduced from $1500.00 to $750.00.
The mere fact that a person approached, and requested to go on a bond, thinks that the bond is set too high, would not be a moving reason for this court to also say that such bond was set at too great a figure.
There is no reason shown herein why this bond is too onerous or excessive. We are offered no more cogent reason why this court should reduce this amount.
The judgment is therefore affirmed.